DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 8 October 2018.
Claims 1-9 and 11-14 are currently pending and being examined. Claim 10 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regard as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regard as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regard as the invention.
In regard to Claim 14, lines 5-8 recite “wherein the conveyor line is configured to convey the spout-equipped bags in front of the printing apparatus, the nozzles, the drivers and the weighing scale in the width direction so that the fronts of the spout-equipped bags directly face the printing apparatus, the nozzles, the drivers and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US 8,079,200) in view of Murray (US 2010/0170591).

In regard to Claim 1, Tsutsui teaches a filling apparatus for filling a liquid material into spout-equipped bags each comprising a bag and a spout protruding from one side of the bag (Liquid filling devices 24 and 25 are, in the shown structure, respectively installed at the stop positions V and VI, and liquid (content) filling is performed for the diagonal spout-equipped bags 8.” col. 5 l. 25-28), the filling apparatus comprising:
a conveyor line  configured to intermittently convey the spout-equipped bags (“the rotary-type bag packaging device 2 includes a plurality of pairs of grippers 22 provided on the periphery of an intermittently rotating table 21” col. 4 l. 61-63), are suspended so that the spouts are located on an upper side and the bags are located on a lower side (see Fig. 4 showing the side view of bag 8 being flat);
a printing apparatus (printing device 20; Fig. 1) disposed in a first portion of the conveyor line and configured to print manufacturing information on the suspended spout-equipped hags (“The stop position II is for the idle process; and at the stop position III, a printing device 20 is installed so that printing on the bag surface of the bag 8 equipped with a diagonal spout is performed here.” col. 5 l. 20-23); and
nozzles (liquid filling devices 24 and 25) arranged in a second portion of the conveyor line and configured to fill the suspended spout-equipped bags with the liquid material through the spouts (“Liquid filling devices 24 and 25 are, in the shown structure, respectively installed at the stop positions V and VI, and liquid (content) filling is performed for the diagonal spout-equipped bags 8.” col. 5 l. 25-28), wherein
the conveyor line is further configured to convey the spout-equipped bags so that fronts of the spout-equipped bags directly face the printing apparatus (col. 5 l. 20-23),
the spout-equipped bags are flat before the liquid material is filled and expand in a thickness direction by being filled with the liquid material (“Tilt in the bags can occur not only for a diagonal spout-equipped bag 8 which is laterally asymmetrical but also for a typical bag that is not equipped with a spout (including, among others, flat bags, self-standing bags and gusset bags)” col. 11 l. 7-10; Gusseted bags 8 when filled would expand in a thickness direction, out of the paper of Fig. 3), 
(width direction of bag 8 is left to right of Fig. 3), and 
at least the movement straight line of the first portion of the conveyor line is parallel to the width direction (see Fig. 3 showing a portion of the conveyor line is parallel to the width direction). 
Tsutsui does not expressly teach the suspended spout-equipped bags on a movement straight line and the liquid material is filled through the spouts. 
However, Murray teaches the suspended spout-equipped bags (“As shown in FIGS. 2-4, the fitment 20 is suspended by the rail system 40, and slid along the rail system 40 to various workstations 74.” ¶[0030]) on a movement straight line (see Fig. 2 showing them intermittently conveyed in a straight line) and the liquid material is filled through the spouts (“The machine 10 is configured to fill pouches 16 with fitments 20 at a high volume. The machine 10 includes a housing 72 having a rail system 40 and a plurality of workstations 74 selectively distributed along the rail system 40 so as to form an assembly line. One of the workstations 74 includes a filling apparatus 22 operable to fill the pouches 16.” ¶[0030]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tsutsui, by filling through the spout and straight line conveying, as taught by Murray, so there can be multiple production lines operating using the same chassis and supply tanks. 

In regard to Claim 2, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1, further comprising drivers configured to seal with screw caps the spouts of the filled spout-equipped bags (Murray: “The machine 10 is configured to fill pouches 16 with fitments 20 at a high volume. The machine 10 includes a housing 72 having a rail system 40 and a plurality of workstations 74 selectively distributed along the rail system 40 so as to form an assembly line. One of the workstations 74 includes a filling apparatus 22 operable to fill the pouches 16.” ¶[0035]; “Another apparatus may include a mounting device for mounting a cap (not shown) onto the fitment 20. Yet another apparatus may include a sealer for providing a tamper-evident seal around the cap.” ¶[0018]).

In regard to Claim 5, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1, wherein
the conveyor line comprises a multi-hook including a plurality of hooks (Tsutsui: grippers 22), and hold bars (Murray: 40),
the plurality of hooks is provided at equal intervals (Tsutsui: see Fig. 1 showing them at equal intervals) along the movement straight line (Murray: Fig. 2),
the multi-hook is configured to intermittently convey the spout-equipped bags suspended by the hooks by a distance n times of the interval, depart from the movement straight line after the spout-equipped bags suspended by the hooks are intermittently conveyed by the distance n times of the interval (Tsutsui: grippers 22 return to the beginning of the pickup grabs bags and then goes through the stations repeatedly; see Fig. 1), bypass the movement straight line, and return to an original position along the movement straight line (Murray: Fig. 2),
then is a positive integer, and
holds provided on the hold bars are respectively arranged at positions in which the intermittently conveyed spout-equipped bags stop, and are configured to obtain the spout-equipped bags from the multi-hook holding the stopping spout-equipped bags prior to the multi-hook (Tsutsui: “in the rotary-type bag manufacturing device 1, the table 5 stops ten times while it makes one rotation; and at each stop position, each process for manufacturing the bags 8 equipped with diagonal spouts (also called "diagonal spout-equipped bag(s)") is performed in sequence. In other words, at the stop position I, a conveyor magazine-type bag supply device 9 is provided, and two bags 6 are supplied simultaneously to the bag-holding units.” col. 4 l. 34-41) departing from the movement straight line (Murray: Fig. 2).

In regard to Claim 8, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1.
Tsutsui as modified by Murray does not expressly disclose further comprising a direction conversion portion disposed between the printing apparatus and the nozzle and configured to convert a direction of the movement straight line from a direction parallel to the width direction of the spout-equipped bag to a direction parallel to the thickness direction of the spout-equipped bag.
However, Murray does teach a direction conversion portion configured to convey a conveying direction of the spout-equipped bag from the width direction of the spout-(“As seen from FIG. 2 through FIG. 4, the bag transport and tilt-correction device 4 is comprised of gripping members 34 and 35, an opening and closing mechanism 36 that opens and closes the gripping members 34 and 35, and a reciprocal movement mechanism 37 that reciprocates the gripping members 34 and 35 back and forth between a specified bag receiving position and a specified bag hand-over position. The bag transport and tilt-correction device 4 is further comprised of reciprocal swing mechanisms 38 that respectively swing the gripping members 34 and 35 in a vertical plane along the width direction of each one of the diagonal spout-equipped bags 8 (lateral (left and right) direction in FIG. 2 and FIG. 3) that are gripped by the gripping members 34 and 35.” col. 6 l. 48-60).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tsutsui and Murray, by having an adjustable gripper, as taught by Murray, for fixing and changing the orientation of the bags during production. 

In regard to Claim 9, Tsutsui as modified by Murray teaches the filling apparatus according to claim 5, wherein the conveyor line comprises n x m pieces of the holds (Murray: plurality of carriers 18 shown in fig. 1), n x m pieces of transfer rails (Murray: plurality of rails 40 shown in fig. 1), and delivery devices (Murray: feeder 60),
the m is a positive integer and a number of an intermittent conveyance of the spout-equipped bags by the conveyor line,
(Murray: Fig. 3 shows the connection between 18 and 40),
the delivery device is configured to deliver the spout-equipped bags obtained by the n x m pieces of holds to the n x m pieces of transfer rails after the spout-equipped bags suspended by the multi-hook are intermittently conveyed m times (“The machine 10 further includes a mover 78 operable to move each of the pouches 16 along the rail system 40
so as to position the pouches 16 at the workstations 74
arranged along the assembly line.” ¶[0031]), and
the nozzles are arranged at positions corresponding to the n x m pieces of transfer rails (Murray: workstations 74 fig. 1).

In regard to Claim 12, Tsutsui as modified by Murray teaches the filling apparatus according to claim 5, wherein
the spout has three radially extending flanges including an uppermost flange (Murray: 24; Fig. 4), a middle flange (Murray: 26) and a lowermost flange (Murray: 28),
the multi-hook fits onto an upper neck formed between the uppermost flange and the middle flange (Murray: walls 34 capable of holding between 24 and 26, as well as between 26 and 28), and
the hold bars fit onto a lower neck provided between the middle flange and the lowermost flange (Murray: walls 34 capable of holding between 24 and 26, as well as between 26 and 28).

In regard to Claim 13, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1, wherein
the bag of the spout-equipped bag is formed by a gusset film folded inward from both sides of a front and back pair of exterior films (Tsutsui: “Tilt in the bags can occur not only for a diagonal spout-equipped bag 8 which is laterally asymmetrical but also for a typical bag that is not equipped with a spout (including, among others, flat bags, self-standing bags and gusset bags)” col. 11 l. 7-10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US 8,079,200) in view of Murray (US 2010/0170591), further in view of Takahashi (US 2016/0122057).

In regard to Claim 3, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1,the conveyor line is configured to convey the spout-equipped bags so that the fronts of the spout-equipped bags directly face outwards (Tsutsui: see Fig. 1 showing the flat side of the bag facing the workstations).
Tsutsui as modified by Murray does not expressly teach a camera to check whether printing is normally performed.
However, Takahashi teaches a camera to check whether printing is normally performed (“In the printing/printing quality inspecting step (2), an expiration date and the like are printed on the packaging bag A by an ink jet printer (IJP) and a printing quality inspection is carried out by a printing quality inspecting camera.” ¶[0037]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tsutsui and Murray, by adding an inspection camera, as taught by Takahashi, to ensure complete printing and ability to exclude packages that have inaccurate printing. (Takahashi ¶[0037]) 

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US 8,079,200) in view of Murray (US 2010/0170591), further in view of Kennedy (US 4,630,654).

In regard to Claim 4, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1.
Tsutsui as modified by Murray does not expressly teach a weighing scale measuring weights of the spout-equipped bags filled with the liquid material, wherein the filling apparatus is configured to correct a flow rate of the liquid material from the nozzle based on the weight measured by the weighing scale.
However, Kennedy teaches a weighing scale measuring weights of the spout-equipped bags filled with the liquid material, wherein
the filling apparatus is configured to correct a flow rate of the liquid material from the nozzle based on the weight measured by the weighing scale (col. 7 l. 21-53).


In regard to Claim 14, Tsutsui as modified by Murray teaches the filling apparatus according to claim 1, further comprising:
drivers configured to seal with screw caps the spouts of the filled spout-equipped bags (Murray: “Another apparatus may include a mounting device for mounting a cap (not shown) onto the fitment 20. Yet another apparatus may include a sealer for providing a tamper-evident seal around the cap.” ¶[0018]); and
wherein the conveyor line is configured to convey the spout-equipped bags in front of the printing apparatus (Tsutsui: 20), the nozzles (Tsutsui: 24 & 25), the drivers (Murray: ¶[0018]) in the width direction so that the fronts of the spout-equipped bags directly face the printing apparatus (Tsutsui: Fig. 1; Murray: Fig. 1).
Tsutsui as modified by Murray does not teach a weighing scale measuring weights of the spout-equipped bags filled with the liquid material.
However, Kennedy teaches a weighing scale measuring weights of the spout-equipped bags filled with the liquid material (col. 7 l. 21-53).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Tsutsui and Murray, by having a fill and weigh cycle, as taught by Kennedy, so the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US 8,079,200) in view of Murray (US 2010/0170591), further in view of Torikian (US 6,430,896).
 
In regard to Claim 6, Tsutsui as modified by Murray teaches the filling apparatus according to claim 2.
Tsutsui as modified by Murray does not expressly teach the driver comprises a first driver for pre-tightening the screw cap, and a second driver for final tightening, and configured to stop the spout-equipped bag at a position in which the first driver is disposed and a position in which the second driver is disposed.
However, Torikian teaches the driver comprises a first driver (first tightening station 22; Fig. 1) for pre-tightening the screw cap (“the first tightening station 22 where the cap 20 is partially tightened” col. 6 l. 67-col. 7 l. 1), and a second driver (second tightening station 24) for final tightening (“he second tightening station 24 where the final tightening torque is applied to the cap 20.” col. 7 l. 2-4), and configured to stop the spout-equipped bag at a position in which the first driver is disposed and a position in which the second driver is disposed (“the first tightening station 22 where the cap 20 is partially tightened. The wheel 26 is then revolved again to bring the container 14 to the second tightening station 24 where the final tightening torque is applied to the cap 20.” col. 6 l. 67-col. 7 l. 4).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US 8,079,200) in view of Murray (US 2010/0170591) and Torikian (US 6,430,896), further in view of Albert (US 2014/0075896).

In regard to Claim 7, Tsutsui as modified by Murray and Torikian teaches the filling apparatus according to claim 6. 
Tsutsui, Murray, and Torikian does not expressly teach comprising a controller configured to detect a rotation angle until a mark provided on the screw cap reaches a predetermined rotational position after torque of the second driver reaches a predetermined value.
However, Albert teaches a controller configured to detect a rotation angle until a mark provided on the screw cap reaches a predetermined rotational position after torque of the second driver reaches a predetermined value (“Detection mechanisms (such as camera or sensors combination) are used preferably to track the contour of the bag as a positional reference. In other applications, in cases where quality (namely of impression) allow such a practice, recurring benchmarks (for example printing marks, notch, logo, etc. . . .) may be used to detect the bag.” ¶[0037]).
. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: 
“It is respectfully submitted that the proposed combination of Tsutsui and Murray would change the principle of operation of the cited art. See MPEP § 2143.01. VI. "THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE." Tsutsui explicitly teaches that "the rotary-type bag packaging device 2 includes a plurality of pairs of grippers 22 provided on the periphery of an intermittently rotating table 21; and while the table 21 makes one rotation, the rotary-type bag packaging device 2 receives a supply of the bags 8 equipped with diagonal spouts and grips both edges of each one of the bags 8 using the grippers 22, and further it opens the bag mouth of the diagonal spout-equipped bag 8, fills the inside of the bag 8 with the item to be filled (content), and then seals the bag mouth (or the upper edge part 6a)." See column 4, line 61-column 5, line 3 of Tsutsui, emphasis added. Thus, the movement line of the rotary-type bag packaging device 2 of Tsutsui is required to be circle. Contrary to the teachings of Tsutsui, according to the Office action, Murray teaches the suspended spout-equipped bags on a movement straight line. The suggested modification of Tsutsui's device with the alleged movement straight line as taught by Murray would require a substantial reconstruction and redesign of the 

Examiner’s Response: 
The combination of Tsutsui and Murray does not change the principle of operation of the cited art. Rotary-type and straight line conveyance between various manufacturing positions/workstations are well known in the art, for example Tsutsui and Murray. Therefore, it does not change the principle operation of Tsutsui by conveying the bags in a straight-line because the bags would still go to various workstations as taught by Murray and result in the same finished product (Murray ¶[0030]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731  
 /THOMAS M WITTENSCHLAEGER/ Examiner, Art Unit 3731